MEMORANDUM OPINION
                                       No. 04-10-00788-CR

                                       Rodney Apisa AFE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR12208
                      Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: March 9, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

Appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.



                                                 PER CURIAM

Do not publish